UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6301


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH RAY JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:08-cr-00027-LMB-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Ray Johnson appeals the district court’s orders denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed

the record and conclude that the district court did not abuse its discretion in denying

Johnson’s motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021);

see also United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s

order denying compassionate release where “[t]he court’s rationale . . . was both rational

and legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial

to allow for meaningful appellate review” (internal quotation marks omitted)).

Accordingly, we affirm for the reasons stated by the district court. United States v.

Johnson, No. 1:08-cr-00027-LMB-1 (E.D. Va. Feb. 2, 2021; Feb. 2, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2